Case: 11-60564     Document: 00511959368          Page: 1     Date Filed: 08/16/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                              FILED
                                                                           August 16, 2012

                                       No. 11-60564                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                Plaintiff - Appellee

v.

DAVID ZACHARY SCRUGGS,

                Defendant - Appellant



                   Appeal from the United States District Court
                     for the Northern District of Mississippi


Before HIGGINBOTHAM, DAVIS, and DENNIS, Circuit Judges.
PATRICK E. HIGGINBOTHAM, Circuit Judge:
        David Zachary Scruggs (“Scruggs” or “Zach Scruggs”) pleaded guilty to an
one-count superseding information charging misprision of a felony in violation
of 18 U.S.C. § 4. The district court sentenced Scruggs to fourteen months
imprisonment and one year of supervised release. After he was released from
prison but before the conclusion of his term of supervised release, Scruggs filed
a Motion To Vacate Conviction Pursuant to 28 U.S.C. § 2255.1 In his § 2255


        1
         While serving his term of supervised release, Scruggs was “in custody” for purposes
of § 2255. See Matus-Leva v. United States, 287 F.3d 758, 761 (9th Cir. 2002); United States
v. Pregent, 190 F.3d 279, 283 (4th Cir. 1999); United States v. Brown, 117 F.3d 471, 475 (11th
Cir. 1997); Kusay v. United States, 62 F.3d 192, 193 (7th Cir. 1995); United States v. Essig, 10
   Case: 11-60564        Document: 00511959368      Page: 2    Date Filed: 08/16/2012



                                     No. 11-60564

motion, Scruggs claimed (1) that, in light of the Supreme Court’s decision in
Skilling v. United States2 and other legal developments, he was actually
innocent of all charges, (2) that his guilty plea was involuntary due to
government misrepresentation of potential testimony of a prospective witness,
and (3) that he received ineffective assistance of counsel because his original
trial counsel had a conflict of interest.
      After holding an evidentiary hearing, the district court denied Scruggs’s
§ 2255 motion.3 The district court granted a certificate of appealability (“COA”)
on three issues: whether Scruggs met the standard for proving his “actual
innocence”; whether his guilty plea was involuntary due to government
misrepresentation; and whether he received ineffective assistance of counsel.
After careful consideration, we AFFIRM.
                                            I.
      This case arose out of an attempt to corrupt Judge Henry Lackey, a
Mississippi state judge, in connection with a Hurricane Katrina-related lawsuit
styled Jones v. Scruggs. The actors in the scheme included three members of
The Scruggs Law Firm (“the Firm”): Zach Scruggs, his father Richard Scruggs,
and Sidney Backstrom. Also involved were Timothy Balducci, an attorney who
worked regularly with the Firm, and Steven Patterson, Balducci’s associate who
worked with the Firm on various projects and joint ventures but was not an
attorney.




F.3d 968, 970 n.3 (3d Cir. 1993); see also Maleng v. Cook, 490 U.S. 488, 491 (1989) (“Our
interpretation of the ‘in custody’ language has not required that a prisoner be physically
confined in order to challenge his sentence on habeas corpus.”).
      2
          130 S. Ct. 2896 (2010).
      3
        United States v. Scruggs, No. 3:07CR192-B-A, 2011 U.S. Dist. LEXIS 86405 (N.D.
Miss. Aug. 3, 2011).

                                            2
   Case: 11-60564    Document: 00511959368      Page: 3   Date Filed: 08/16/2012



                                  No. 11-60564

      Zach Scruggs, Richard Scruggs, and Backstrom had worked on Hurricane
Katrina litigation against State Farm Insurance Company. That litigation
resulted in the Jones suit, which involved a dispute over the division of several
millions of dollars in attorney’s fees arising from a settlement with State Farm.
The scheme began with a March 2007 meeting at the Firm between Balducci and
Patterson and Zach Scruggs, Richard Scruggs, and Backstrom. Zach Scruggs
and Patterson knew that Balducci had a close personal relationship with Judge
Lackey, and the group decided that Balducci would approach Judge Lackey in
an ex parte manner and speak favorably about Richard Scruggs and the Firm
in relation to the Jones suit.
      Balducci met with Judge Lackey and explained that he would consider it
a personal favor if the judge could resolve the Jones suit in favor of the Firm and
Richard Scruggs by sending the whole case to arbitration or dismissing some
claims and sending the case to arbitration. Balducci also said he hoped to have
Judge Lackey become “Of Counsel” with his law firm upon retirement. Judge
Lackey became suspicious that he was being asked to do something illegal and
contacted the U.S. Attorney’s Office.       The U.S. Attorney’s Office and FBI
installed recording devices on Judge Lackey’s telephone and in his chambers.
The FBI later tapped Balducci’s cell phone and Patterson’s land line.
      About a month after Balducci’s meeting with Judge Lackey, Backstrom
contacted Balducci and told him that the strategy had changed and that the
Firm wanted Judge Lackey to send the entire Jones suit to arbitration, rather
than dismiss some of the claims. Balducci received an order along those lines to
present to Judge Lackey. Over the course of the next month, Balducci twice
visited Judge Lackey to discuss the order. After a few months, Judge Lackey
asked Balducci: “If I help them, will they help me?” Balducci said he could “get
that done.”



                                        3
   Case: 11-60564       Document: 00511959368          Page: 4   Date Filed: 08/16/2012



                                       No. 11-60564

       After meeting with Judge Lackey again a few days later, Balducci placed
a call to the Firm. During the call, according to Balducci’s account, Balducci told
Backstrom that Judge Lackey wanted $40,000 to enter an order compelling
arbitration in the Jones suit. He asked Backstrom whether “y’all” or “they”
would reimburse him for the $40,000, and Backstrom replied that he would get
back to Balducci and let him know.4 Two or three days later, Balducci talked to
Backstrom again on the phone about the $40,000, and Backstrom said, “You’re
covered.”5
       Balducci visited the Firm to pick up the arbitration order for Judge Lackey
to sign and then delivered the proposed order with an initial installment of
$20,000 to Judge Lackey. A few weeks later, on October 18, Balducci delivered
$10,000 in cash to Judge Lackey and picked up the order. Later that day,
Richard Scruggs told Balducci that he had developed a cover story to reimburse
Balducci and Patterson for the $40,000 payment to Judge Lackey: the
reimbursement would be under the cover of hiring Balducci for $40,000 to create
a voir dire template for an upcoming trial. When Balducci delivered Judge
Lackey’s order to the Firm that day, he saw Zach Scruggs and gave the order to
him. Balducci then picked up the $40,000 reimbursement check and voir dire
materials from Richard Scruggs’s desk.
       Later that same day, Balducci telephoned the Firm and told Backstrom
that he had delivered the copy of “those papers we’ve been waiting on.” Later in
the telephone call, Balducci added, “[J]ust so you’ll know . . . Dick hired me to
prepare voir dire for the upcoming Katrina trial y’all got in Jackson County.”



      4
         At the evidentiary hearing, Backstrom denied that this call took place and denied
knowing that a bribe had been paid until a later date. However, Balducci testified that he
remembered the call clearly, and the record indicates that a four-minute call from Balducci
to the Firm occurred at 10:08 a.m. on the day in question.
      5
          Again, Backstrom denied the call occurred.

                                             4
   Case: 11-60564    Document: 00511959368       Page: 5   Date Filed: 08/16/2012



                                   No. 11-60564

Backstrom said that was a “good deal for everyone.” The telephone call was
recorded. In the weeks that followed, several members of the Firm, including
Zach Scruggs, called Patterson “looking for Tim [Balducci]” about the status of
the voir dire.
      On November 1, 2007, Balducci met with Judge Lackey in his chambers
to deliver the remaining $10,000 payment and pick up a newly revised
arbitration order.    After the meeting, an FBI agent approached Balducci,
escorted him to an FBI vehicle, and showed him the video of him paying the
bribe to Judge Lackey. Balducci immediately agreed to cooperate with the
Government.
      Balducci wore a body microphone to the Firm later that afternoon. In
Backstrom’s office, Balducci told Backstrom that before Judge Lackey could file
the order that Balducci had delivered to Zach Scruggs two weeks earlier, the
plaintiffs in the Jones litigation had filed a motion opposing sending the case to
arbitration and that Judge Lackey had amended the order to reflect his
consideration of the new filing. At this point, Zach Scruggs entered Backstrom’s
office, and Balducci told him: “Zach, let me bring you up to speed. Alright, this
is on the Judge Lackey deal. Ok?” He told Scruggs and Backstrom that the
judge wanted the new language in the order approved before it was entered.
Balducci said, “I mean, we can do whatever we wanna do if you wanna clean up
any . . . .” Scruggs replied, “I don’t know how to clean it up other than, uh, ‘cause
I don’t know what he’s trying to say.”
      The three discussed whether they wanted the Jones suit dismissed by
Judge Lackey and sent to arbitration, as opposed to merely stayed pending
arbitration. Scruggs replied: “Well, what if Judge Lackey retires on the bench
and some other [expletive] gets a hold of it? . . . I, that’s what I think and
thought the court was gonna do. . . . I mean, Lackey’s uh, uh, fine but you know



                                         5
   Case: 11-60564     Document: 00511959368     Page: 6   Date Filed: 08/16/2012



                                   No. 11-60564

who the [expletive] else is gonna get this thing.” Balducci responded: “I don’t
know that I’ll have the stroke with the next one.”
        Soon after, an intern-receptionist named Ashley Young knocked and
opened the door to Backstrom’s office to tell Zach Scruggs that he had a phone
call from a “Tracy Lott.” Scruggs told Young to tell the caller he was not there
and take a message. Young agreed to take the message. Scruggs said, “Thanks,”
and the door to the office closed loudly. Scruggs then immediately spoke again,
saying, “I don’t wanna answer a Tracy Lott who I don’t know anything about by
off chances.” After a few seconds’ pause, the conversation continued:
              Balducci:   Um, the other piece of this puzzle I hadn’t told
                          you yet is uh, get it how you want it because I’ve
                          got to uh, I’ve gotta go back for another delivery
                          of sweet potatoes down there. So. Because of all
                          of this that has come up.

              Backstrom: Mmm-hmm.

              Balducci:   So get it right. Get it how you want it ‘cause
                          we’re payin’ for it to get it done right.

        Backstrom read part of the order aloud and concluded that he “wouldn’t
change anything.”      The door then closed loudly again, and Balducci and
Backstrom continued their conversation without Zach Scruggs. Balducci asked
if Richard Scruggs was angry over how long it had taken to get the order from
Judge Lackey. Backstrom responded that he had placated Richard by telling
him that there was a lack of urgency. Backstrom said “they bought that for a
little while” but then “they just got it in their heads that they wanted it” and
asked Backstrom to call Balducci. Balducci said he could put those concerns to
rest.
        Balducci then went to Richard Scruggs’s office and told Richard that Judge
Lackey needed another $10,000 payment on the “Johnny Jones order business.”


                                         6
   Case: 11-60564     Document: 00511959368        Page: 7    Date Filed: 08/16/2012



                                     No. 11-60564

Richard Scruggs agreed to “take care of it” and said he would reimburse Balducci
for the $10,000 bribe by hiring him to do jury instructions in addition to the voir
dire research. Richard Scruggs followed up by sending Balducci a letter stating
that he appreciated Balducci’s offer to draft the proposed jury instructions and
enclosing a $10,000 check.
      On November 13, 2007, at the direction of the Government, Balducci called
Backstrom. During the phone call, Balducci said “I was just gonna come see you,
but I could go see Zach or Dick,” and he told Backstrom he had the new order
from Judge Lackey. Balducci asked whether Backstrom “really want[ed]” the
case to go to arbitration, or whether he wanted the case to stay with Judge
Lackey. Backstrom responded that he wanted to “stay the course.”
      Fifteen days later, Zach Scruggs, Richard Scruggs, Backstrom, Patterson,
and Balducci were indicted.
                                         ***
      Zach Scruggs was originally represented by a lawyer named Anthony
Farese.    For several weeks in December 2007 and January 2008, Farese
represented both Zach Scruggs and a man named Joey Langston. Langston and
Richard Scruggs were defendants in a separate case charging judicial bribery.6
That second case involved the bribery of Judge Bobby DeLaughter in an
underlying suit styled Wilson v. Scruggs. Langston was arrested on December
10, 2007, and at a January 4 meeting, prosecutors discussed with Langston and
Farese “the potential conflict or the appearance of a conflict” based on the fact
that Farese was representing Langston in the Wilson/DeLaughter matter and
Zach Scruggs in the Jones/Lackey matter. At that point, Langston had not
indicated to the Government that Zach Scruggs knew anything about the



      6
        See United States v. Langston, No. 1:08CR003-M-D (N.D. Miss. filed Jan. 7, 2008);
United States v. Scruggs, No. 3:09CR002-D-A (N.D. Miss. filed Jan. 6, 2009).

                                           7
  Case: 11-60564    Document: 00511959368     Page: 8   Date Filed: 08/16/2012



                                 No. 11-60564

Wilson/DeLaughter matter and the Government had no evidence that Zach
Scruggs was involved in the Wilson/DeLaughter matter.
      On January 7, 2008, Langston pleaded guilty in the Wilson/DeLaughter
case, and Zach Scruggs waived in writing any potential conflict between Farese’s
representation of Langston in the Wilson/DeLaughter case and Farese’s
representation of Zach Scruggs in the Jones/Lackey case. On January 9, 2008,
Zach Scruggs fired Farese as his lawyer. A few weeks later, the Government
filed a notice informing the court that it intended to introduce similar acts
evidence at trial pursuant to Rule 404(b) of the Federal Rules of Evidence. The
information that the Government provided to defense counsel at that point
indicated only that the Government intended to offer evidence of Richard
Scruggs’s participation in the scheme with Langston to bribe Judge DeLaughter.
The defendants then filed a joint motion in limine to exclude the Government’s
Rule 404(b) evidence.
      Before a motions hearing in the Jones/Lackey case on February 21, 2008,
one of the prosecutors spoke with Langston in a witness room at the courthouse
for a few seconds, asking, “Did Zach know?” Thinking that the prosecutor was
asking whether Zach Scruggs knew that Langston and Richard Scruggs had
hired the lawyer Ed Peters in Wilson v. Scruggs, Langston replied, “Yes.” During
the motions hearing, the Government suggested that Langston was “prepared
to testify that Zach Scruggs was fully aware of what was going on in the
[Wilson/DeLaughter] case.” Later in the same hearing, the Government softened
that assertion, explaining that it had become “aware of some evidence that might
indicate that Zach Scruggs might have some knowledge of the back door attempt
to influence Judge DeLaughter.” Five days later, the district court denied the
joint motion in limine to exclude the Rule 404(b) evidence.
      On March 19, Zach Scruggs filed a new motion to exclude extrinsic
evidence pursuant to Rule 404(b), arguing that the proffered evidence was

                                       8
   Case: 11-60564         Document: 00511959368         Page: 9      Date Filed: 08/16/2012



                                         No. 11-60564

irrelevant to and not probative of intent. The court scheduled a hearing on the
motion for March 21. However, no hearing on the motion was held. Instead, in
exchange for dismissal of all charges in the original indictment, Zach Scruggs
pleaded guilty to a one-count information charging him with misprision of a
felony in violation of 18 U.S.C. § 4. By that time, the other defendants had
pleaded guilty to Count One of the original indictment, which charged a
conspiracy to bribe Judge Lackey. The district court sentenced Zach Scruggs to
a term of fourteen months imprisonment and one year of supervised release.
Scruggs did not file a direct appeal.
                                               II.
       Section 2255 relief may be afforded if the movant’s sentence “was imposed
in violation of the Constitution or laws of the United States, or [if] the court was
without jurisdiction to impose such sentence, or [if] the sentence was in excess
of the maximum authorized by law, or is otherwise subject to collateral attack.”7
Review under § 2255 ordinarily is limited to questions of constitutional or
jurisdictional magnitude.8 If a § 2255 movant failed to raise a claim on direct
appeal, he may not raise it on collateral review unless he shows cause and
prejudice or that he is actually innocent.9 We review the district court’s legal
conclusions de novo and its factual findings for clear error.10
                                              III.
       The district court certified only three issues for appeal, and Scruggs has
not moved this court to expand the COA. Nonetheless, Scruggs opens his brief



       7
           28 U.S.C. § 2255(a).
       8
        See United States v. Timmreck, 441 U.S. 780, 783-84 (1979); United States v. Willis,
273 F.3d 592, 595 (5th Cir. 2001).
       9
           See Bousley v. United States, 523 U.S. 614, 622 (1998).
       10
            United States v. Rivas-Lopez, 678 F.3d 353, 356 (5th Cir. 2012).

                                                9
  Case: 11-60564         Document: 00511959368         Page: 10     Date Filed: 08/16/2012



                                        No. 11-60564

with a new, fourth claim, arguing that, under Skilling, the district court lacked
subject matter jurisdiction to accept his guilty plea. This claim was neither
included in Scruggs’s § 2255 motion nor argued in his memorandum in support
of that motion. Indeed, Scruggs did not make a Skilling-based jurisdictional
argument at any point in the court below.
       We do not consider claims raised for the first time on appeal or issues not
included in a COA.11 Of course, a challenge to the court’s subject matter
jurisdiction over a case may be raised at any time because it goes to the court’s
very power to hear the case.12 But at issue in Scruggs’s claim is not that the
court lacks power to adjudicate this case – his § 2255 motion – but rather a want
of jurisdiction in his criminal case. Jurisdictional claims are subject to the one-
year limitations period for § 2255 claims,13 and such claims may only form the
basis for second or successive § 2255 motions if movants meet the requirements
of §§ 2244 and 2255(h).14 In sum, the statutory limitations on § 2255 review




       11
            See Lackey v. Johnson, 116 F.3d 149, 152 (5th Cir. 1997).
       12
         See United States v. Cotton, 535 U.S. 625, 630 (2002) (“[S]ubject-matter jurisdiction,
because it involves a court’s power to hear a case, can never be forfeited or waived.
Consequently, defects in subject-matter jurisdiction require correction regardless of whether
the error was raised in district court.”).
       13
         See 28 U.S.C. § 2255(f); Barreto-Barreto v. United States, 551 F.3d 95, 100 (1st Cir.
2008) (“Nothing in the language of § 2255 suggests that jurisdictional challenges are exempt
from the one-year limitations period. To the contrary, § 2255(f) explicitly states that the
limitations period ‘shall apply’ to all motions made under § 2255.”); Williams v. United States,
383 F. App’x 927, 930 (11th Cir. 2010) (per curiam) (unpublished) (same); United States v.
Wolff, 241 F.3d 1055, 1056 (8th Cir. 2001) (same).
       14
          See 28 U.S.C. §§ 2244, 2255(h); United States v. Bell, 447 F. App’x 116, 118 (11th Cir.
2011) (per curiam) (unpublished) (holding that absent authorization from the Eleventh Circuit,
the district court lacked jurisdiction to consider a second or successive § 2255 motion raising
a jurisdictional challenge to the movant’s sentence); In re Cline, 531 F.3d 1249, 1253 (10th Cir.
2008) (denying authorization for jurisdictional claim in a successive § 2255 motion where the
movant failed to demonstrate that the claim satisfied statutory requirements).

                                               10
  Case: 11-60564        Document: 00511959368           Page: 11     Date Filed: 08/16/2012



                                        No. 11-60564
apply to jurisdictional claims.15 We see no reason why a § 2255 movant hoping
to raise a jurisdictional challenge to his conviction on collateral review should
be excused from including the claim in his § 2255 motion or from seeking to have
it certified for appeal.16
       Regardless, Scruggs’s “jurisdictional” claim fails on its merits. Scruggs
urges that the facts he admitted at the time of his guilty plea and the facts that
everyone understood to underlie his plea established only that he knowingly
concealed Balducci’s attempt to use personal influence to deprive the State of
Judge Lackey’s honest services – pre-Skilling honest services fraud – and not
that he knowingly concealed any bribery.                     This argument would have
considerable purchase as a challenge to the validity of his plea, but as a
challenge to the district court’s subject matter jurisdiction, it is insufficient.
       Scruggs in essence confuses a failure of fact with want of power to
adjudicate. Under 18 U.S.C. § 3231, “[t]he district courts of the United States

       15
          In addition, this court has stated in dicta that jurisdictional claims not raised on
direct appeal are procedurally defaulted and cannot be raised on collateral review without a
showing of cause and prejudice or actual innocence. See, e.g., United States v. Gaudet, 81 F.3d
585, 589 (5th Cir. 1996); United States v. Segler, 37 F.3d 1131, 1133 (5th Cir. 1994); United
States v. Shaid, 937 F.2d 228, 232 (5th Cir. 1991) (en banc). In a recent case, the district court
granted a certificate of appealability on the question of whether a claim of want of subject
matter jurisdiction could be procedurally defaulted, see United States v. Underwood, 597 F.3d
661, 664 (5th Cir. 2010), but we did not reach that question in our opinion, see id. at 672-73.
We again decline to reach it here.
       16
          See 28 U.S.C. § 2253(c); Lackey, 116 F.3d at152 (“We decline to address those issues
rejected by the district court because they are outside the ambit of the COA. . . . And we
decline to address those claims that Lackey has raised for the first time on appeal because
those issues are deemed waived.” (citation omitted)); see, e.g., United States v. Garza, 340 F.
App’x 243, 245 (5th Cir. 2009) (per curiam) (unpublished) (“To the extent that Garza raises
other arguments not included within the scope of our order granting the certificate of
appealability, we do not consider them.” (citing Neville v. Dretke, 423 F.3d 474, 478 (5th Cir.
2005)); Richardson v. Quarterman, 537 F.3d 466, 472 n.2 (5th Cir. 2008) (“Because this court
granted a COA only on the issue of whether the appearance of bias was a structural error, any
claim of actual bias is not properly before the court.” (citing 28 U.S.C. § 2253(c); Lackey, 116
F.3d at 151-52)); see also, e.g., United States v. Berry, 624 F.3d 1031, 1039 n.7 (9th Cir. 2010)
(“Because the Brady claim was not included in [Berry’s] § 2255 motion, it was not addressed
by the district court and falls outside the scope of our certificate of appealability.”).

                                               11
  Case: 11-60564          Document: 00511959368         Page: 12     Date Filed: 08/16/2012



                                         No. 11-60564
. . . have original jurisdiction . . . of all offenses against the laws of the United
States.” As the Supreme Court reaffirmed in United States v. Cotton, this means
that the district court’s subject matter jurisdiction extends to “‘all crimes
cognizable under the authority of the United States.’”17 We determine whether
a district court had subject matter jurisdiction in a criminal case by looking at
the indictment or information.18 “To confer subject matter jurisdiction upon a
federal court, an indictment need only charge a defendant with an offense
against the United States in language similar to that used by the relevant
statute.”19 Here, the information charged misprision of a felony in violation of
18 U.S.C. § 4, tracking the statutory language. Specifically, it charged:
       On or about November 1, 2007, in the Northern District of
       Mississippi, DAVID ZACHARY SCRUGGS, defendant, having
       knowledge of the actual commission of a felony cognizable by a court
       of the United States, concealed and did not as soon as possible make
       known the same to some judge or other person in civil or military
       authority under the United States, in violation of Title 18, United
       States Code, Section 4.20


       17
           Cotton, 535 U.S. at 630-31 (quoting Lamar v. United States, 240 U.S. 60, 65 (1916));
see, e.g., Prou v. United States, 199 F.3d 37, 45 (1st Cir. 1999) (“[A] federal district court
plainly possesses subject-matter jurisdiction over drug cases. . . . Once subject-matter
jurisdiction has properly attached, courts may exceed their authority or otherwise err without
loss of jurisdiction.” (citations omitted)).
       18
          See, e.g., United States v. Jackson, 313 F.3d 231, 233 (5th Cir. 2002) (“The district
court had jurisdiction over the case because a violation of federal law was charged, regardless
of the sufficiency of the Government’s proof.” (citation omitted)).
       19
            United States v. Jacquez-Beltran, 326 F.3d 661, 662 n.1 (5th Cir. 2003) (per curiam).
       20
            The statutory language is:

       Whoever, having knowledge of the actual commission of a felony
       cognizable by a court of the United States, conceals and does not as soon
       as possible make known the same to some judge or other person in civil
       or military authority under the United States, shall be fined under this
       title or imprisoned not more than three years, or both.

18 U.S.C. § 4.

                                                12
  Case: 11-60564         Document: 00511959368         Page: 13     Date Filed: 08/16/2012



                                         No. 11-60564
It is true that Skilling, which held that the federal honest services fraud statute
criminalizes only bribery and kickback schemes,21 later rendered the facts
proffered at the plea hearing insufficient to establish that Scruggs had
knowledge of a felony cognizable by a court of the United States – a central
element of the charged offense. But Scruggs’s insistence that the question of
subject matter jurisdiction requires us to look beyond the information has no
basis in any controlling precedent. Indeed, even in United States v. Peter,22 an
Eleventh Circuit case on which Scruggs heavily relies, the court’s finding of a
lack of subject matter jurisdiction was based on the language of the indictment
rather than any factor extrinsic to the indictment.23                 Peter undertakes to
distinguish itself from Cotton and Bousley, and in the course of describing what
Peter is not, the Eleventh Circuit describes what our case is:
                Unlike the error asserted here, there was no claim in Cotton
      that the indictment consisted only of specific conduct that, as a
      matter of law, was outside the sweep of the charging statute. . . .
                The Government’s reliance on Bousley . . . is likewise
      misplaced. . . . The indictment under which Bousley was charged
      . . . . simply recited the elements of the offense, without identifying
      any specific facts by which the alleged conduct would be shown. As
      in Cotton, the indictment in Bousley unquestionably alleged the
      crime charged. . . .
                [I]t is clear . . . that the Government’s proof of [Peter’s] alleged
      conduct, no matter how overwhelming, would have brought it no
      closer to showing the crime charged than would have no proof at
      all. . . . Peter’s innocence of the charged offense appears from the
      very allegations made in the superseding information . . . .24




      21
           See Skilling v. United States, 130 S. Ct. 2896, 2931 (2010).
      22
           310 F.3d 709 (11th Cir. 2002).
      23
           See id. at 715.
      24
           Id. at 714-15 (citations omitted).

                                                13
     Case: 11-60564        Document: 00511959368         Page: 14    Date Filed: 08/16/2012



                                          No. 11-60564
Whatever may be Peter’s fidelity to Cotton, it is plain that, in this case, the Peter
court would reach the same conclusion that we do.25 Because the information
charged an offense against the laws of the United States, Scruggs’s jurisdictional
claim is without merit.
                                                IV.
        We now turn to the three issues certified for appeal: Scruggs’s claims of
ineffective assistance of counsel, governmental misconduct, and actual
innocence.
A.      Ineffective Assistance
        Scruggs’s ineffective assistance claim is based on an alleged conflict
created by Attorney Farese’s simultaneous representation of Scruggs and Joey
Langston for a one-month period in December 2007 and January 2008.
        While ineffective assistance of counsel claims are not subject to the usual
procedural default rule, they still must be brought within the one-year
limitations period for § 2255 motions. A § 2255 movant generally must file his
claim(s) for relief within one year of the date when his conviction becomes final.26
When a defendant does not file a direct appeal, his conviction becomes final on
the day when the time for filing a direct appeal expires.27 In this case, the time
to file a direct appeal expired on July 14, 2008. Because Scruggs did not file his
§ 2255 motion until August 18, 2010, his ineffective assistance claim cannot be


        25
          For an explanation of why, under Cotton, Skilling would not bear on the jurisdictional
question even if the facts here were closer to those in Peter, we direct the reader to Judge
Selya’s thoughtful opinion in United States v. George, 676 F.3d 249 (1st Cir. 2012). See id. at
259 (“[A]n indictment’s factual insufficiency does not deprive a federal court of subject matter
jurisdiction. . . . The opinion in Skilling merely clarifies that to convict someone of
honest-services fraud, a factual showing of bribery or kickbacks is compulsory. While this
holding rendered the instant information factually insufficient, it did not divest the district
court of subject matter jurisdiction over the case.” (citations omitted)).
        26
             28 U.S.C. § 2255(f)(1).
        27
             See United States v. Plascencia, 537 F.3d 385, 388 (5th Cir. 2008).

                                                14
  Case: 11-60564         Document: 00511959368      Page: 15   Date Filed: 08/16/2012



                                         No. 11-60564
deemed timely under § 2255(f)(1). However, the statute provides alternative
trigger dates for the one-year limitations period,28 including “the date on which
the facts supporting the claim or claims presented could have been discovered
through the exercise of due diligence.”29 Here, relying on § 2255(f)(4), Scruggs
claims that his governmental misconduct claim was timely filed because he
brought it within a year of learning that Attorney Anthony Farese had
represented both Scruggs and Joey Langston when the two men had conflicting
interests.
      Scruggs claims that he was first alerted to the conflict by a book by former
prosecutor Tom Dawson published in December 2009. According to Scruggs, the
book revealed that Farese was already negotiating with the Government for
Langston to provide Rule 404(b) evidence against Scruggs in December 2007.
However, as the district court noted, the book that Scruggs claims first alerted
him to the Government’s alleged deal with his former attorney was not
introduced into evidence at the evidentiary hearing, and there is no other
evidence suggesting that Farese was negotiating with the Government for
Langston to testify against Zach Scruggs during the period when he represented
both men. To the contrary, former prosecutor David Sanders testified that at the
time of the events in question, the Government had no knowledge that Langston
knew anything about Zach Scruggs being involved in the other case. When
Dawson testified at the hearing on Scruggs’s motion to disqualify Assistant U.S.
Attorney Robert Norman, counsel did not ask Dawson about the events
described in the book.
      Therefore, the factual basis for Scruggs’s claim is merely that, during a
period when Farese represented Zach Scruggs in this case, Farese also


      28
           See 28 U.S.C. § 2255(f)(2)-(4).
      29
           Id. § 2255(f)(4).

                                             15
  Case: 11-60564        Document: 00511959368          Page: 16     Date Filed: 08/16/2012



                                        No. 11-60564
represented Joey Langston in the Wilson/DeLaughter case. And over a month
after Zach Scruggs fired Farese as his lawyer, prosecutors suggested to the court
that Langston would implicate Zach Scruggs in another judicial corruption
scheme. Because Zach Scruggs knew or easily could have discovered these facts
by the date on which his conviction became final, his ineffective assistance claim
is untimely.
      To prove ineffective assistance of counsel based on a conflict of interest, a
§ 2255 movant must show “that an actual conflict of interest adversely affected
his lawyer’s performance.”30 A voluntary and unconditional guilty plea waives
all non-jurisdictional defects antecedent to the plea.31 Thus, to prevail on his
ineffective assistance claim, Scruggs also must show that counsel’s alleged
conflict of interest rendered his guilty plea involuntary. There is no evidence
that, during the period of the multiple representation, Langston ever indicated
to Farese or anyone else that Zach Scruggs was involved in the
Wilson/DeLaughter matter, let alone that Langston had information that would
aid the prosecution in Zach Scruggs’s case. Because Scruggs has not shown “that
his counsel actively represented conflicting interests, he has not established the
constitutional predicate for his claim of ineffective assistance.”32 Nor has he
established that counsel’s actions affected the voluntariness of his plea.
      B.        Governmental Misconduct
      Scruggs’s governmental misconduct claim overlaps to some extent with his
ineffective assistance claim. Scruggs alleges that the Government engaged in
misconduct when it represented to the court that Langston would testify that
Scruggs “was fully aware” of the criminal conduct in the Wilson/DeLaughter


      30
           Cuyler v. Sullivan, 446 U.S. 335, 348 (1980).
      31
           See United States v. Stevens, 487 F.3d 232, 238 (5th Cir. 2007).
      32
           Cuyler, 446 U.S. at 350.

                                              16
  Case: 11-60564        Document: 00511959368         Page: 17   Date Filed: 08/16/2012



                                        No. 11-60564
case. As with his ineffective assistance claim, Scruggs can only prevail if he
demonstrates that the claim is timely and that the alleged governmental
misconduct affected the voluntariness of his plea.33 Because Scruggs did not
raise the claim on direct appeal, he also must show cause and prejudice with
regard to the default or that he is actually innocent.34
      Scruggs argues that his governmental misconduct claim is timely because
– again – he did not learn about the misconduct until the publication of
Dawson’s book in December 2009. However, as already noted, the book was
never introduced into evidence and does not provide a factual basis for his claim.
As with his ineffective assistance claim, Scruggs knew the relevant facts, or
could have discovered them with due diligence, by the time his conviction
became final. He knew that the Government had represented to the court that
he was fully aware of the Wilson/DeLaughter scheme. He later heard the
Government step back from this assertion. Prosecutors informed his lawyers,
albeit not on the record, that the only information Langston had provided about
Zach Scruggs with regard to the Wilson/DeLaughter matter was that Scruggs
knew about the behind-the-scenes hiring of Ed Peters. In addition, Farese
contacted Scruggs’s new lawyers and assured them that Langston would not give
any inculpatory testimony against Scruggs – that Langston’s position was that
Zach Scruggs was unaware of any criminal conduct in the Wilson case.
      Even if we were to conclude that Scruggs’s governmental misconduct claim
was timely filed, it fails on the merits because he has not shown that the alleged




      33
           See 28 U.S.C. § 2255(f); Stevens, 487 F.3d at 238.
      34
          See Bousley v. United States, 523 U.S. 614, 622 (1998). Because we conclude that
Scruggs’s governmental misconduct claim is time-barred and without merit, we do not reach
the issue of procedural default.

                                              17
  Case: 11-60564         Document: 00511959368        Page: 18    Date Filed: 08/16/2012



                                        No. 11-60564
misconduct induced him to plead guilty.35 Scruggs claims that the misconduct
he alleges forced him to enter a guilty plea because he could not risk the effect
of Langston’s testimony. However, Scruggs made the choice to enter the plea
rather than proceed to a Rule 404(b) hearing at which he could have confirmed
the true extent of the information Langston provided to the Government. His
claim that he had “no reasonable choice” but to enter his plea before the Rule
404(b) hearing took place is without support. Moreover, Scruggs’s assertion that
he was intimidated into pleading guilty is not credible in light of the
Government’s repeated assurances to defense counsel that Langston would not
testify that Zach Scruggs was aware of any of the criminal conduct in the
Wilson/DeLaughter case.
       C.       Actual Innocence
       Finally, Scruggs argues that the decision in Skilling establishes that he
is actually innocent of the charge of misprision of a felony and that he also is
innocent of all the charges in the original indictment. “Actual innocence” is not
a free-standing ground for relief.36 Rather, it is a gateway to consideration of
claims of constitutional error that otherwise would be barred from review.37 We
need not decide whether Scruggs is actually innocent because we have concluded
that Scruggs’s constitutional claims fail on the merits. In other words, we would
find no ground for relief on the other side of the gate.




       35
         See Brady v. United States, 397 U.S. 742, 755 (1970); United States v. Cothran, 302
F.3d 279, 283 (5th Cir. 2002).
       36
          Foster v. Quarterman, 466 F.3d 359, 367 (5th Cir. 2006) (“[A]ctual-innocence is not
an independently cognizable federal-habeas claim.”); see, e.g., Matheson v. United States, 440
F. App’x 420, 421 (5th Cir. 2011) (per curiam) (unpublished) (applying this rule in the § 2255
context).
       37
            See McGowen v. Thaler, 675 F.3d 482, 499 (5th Cir. 2012).

                                              18
  Case: 11-60564   Document: 00511959368   Page: 19   Date Filed: 08/16/2012



                               No. 11-60564
                                    V.
     Because Scruggs has not demonstrated that he is entitled to relief under
28 U.S.C. § 2255 on any ground, the district court’s judgment is AFFIRMED.




                                    19